Title: DeWitt Clinton to Thomas Jefferson, 27 March 1817
From: Clinton, DeWitt
To: Jefferson, Thomas


          
            Dear Sir
            Albany
27 March 1817.
          
          Some days ago I sent to you a treatise on Canals compiled at the request of the Canal Commissioners of this State. I now forward all the reports &c. which relate to the contemplated Erie & Champlain Canals & which will give you a full & commanding view of the whole field of enquiry, with the addition of a map of this State in order to supply the want of a topographical map in the case of the Champlain Canal.
          
          The high respect which I entertain for your opinion and the enlarged & public-spirited views which are cherished by you, must render a communication from you on this subject peculiarly gratifying & interesting but I dare not solicit it, lest it might interfere too much with more important avocations
          
            I am with sincere respect & regard Your most obedt servant
            DeWitt Clinton
          
        